Citation Nr: 0421635	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  04-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for angiosarcoma of the 
scalp.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from May 
1943 to November 1945.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of an 
April 2003 rating decision of the Regional Office (RO) 
located in Cleveland, Ohio, and the July 2003 rating decision 
of Detroit, Michigan RO, both of which denied the claim of 
service connection for angiosarcoma of the scalp.  

In his March 2004 substantive appeal to the Board, the 
veteran raised the issue of entitlement to service connection 
for loss of vision due to macular degeneration as the result 
of sun exposure during service.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  He also 
withdrew a previous claim for a Central Office Hearing before 
a Veterans Law Judge.

In August 2004 the Board granted the representative's motion 
to advance the appeal on the Board's docket on the basis of 
the veteran's age.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  Angiosarcoma of the scalp was not shone in active service 
or for many years thereafter; nor were any malignant tumors 
manifested to a compensable degree during the first post 
service year.

2.  There is no evidence of the veteran ever having served 
with American Occupation Forces in Japan, nor has the veteran 
provided the facts and circumstances of such claimed service.

3.  The probative and competent medical evidence of record 
establishes that post service diagnosed and reported 
angiosarcoma of the scalp is not linked to active service on 
any basis.


CONCLUSION OF LAW

Angiosarcoma of the scalp was not incurred in or aggravated 
by active service; nor may service connection be presumed for 
angiosarcoma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), (d), 3.311, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim of service 
connection for angiosarcoma of the scalp in October 2002.  
The RO issued notice of VCAA to the veteran in November 2002, 
which included notice of the VA's duty to assist and other 
VCAA responsibilities.  The veteran responded in January 2003 
identifying additional medical evidence, which was later 
obtained at the RO, and the RO issued another duty to assist 
letter to the veteran in February 2003-prior to the 
adjudication and denial of the claim at the RO in April 2003 
and July 2003.  As such, the timing of the notice comports 
with the CAVC's holding in Pelegrini, supra. 

The content of the VCAA and duty to assist letters is 
satisfactory as well.  Specifically, these notices and 
letters advised the veteran of his need to identify or submit 
evidence of a current diagnosis of the claimed skin disorder, 
with medical nexus evidence linking such with his prior 
military service.  These notices also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies.  The RO requested that he send VA any information 
he may have pertinent to his claim.  The RO also provided him 
with a toll-free telephone number should he require 
additional information or answers to questions relevant to 
his claim.  There is no report of contact to indicate that 
the veteran called with any question regarding this notice; 
no reply is of record.  

The RO denied the claim in April and July 2003 decisions, and 
notices were issued to the veteran, as indicated above.  

In response, the veteran submitted general medical treatise 
information culled from the world-wide-internet (the 
internet) indicating that sun exposure is a "risk factor" 
for angiosarcoma of the scalp.  

The veteran did not respond to the RO's inquiry concerning 
his claimed exposure to ionizing radiation as a member of the 
American Occupation Forces in Japan.  In any event, the 
veteran was never issued the appropriate decoration denoting 
such occupation, and there is no service documentation of his 
ever having been a member of the American occupation forces 
in Japan.

Consistent with VA's duty to assist, the RO obtained a VA 
medical opinion in February 2004, finding that it was 
unnecessary and inappropriate to schedule the veteran for a 
VA skin examination, since there was no evidence of record 
supportive of his claim.  The RO did, however, request and 
obtain all identified VA and private medical outpatient 
treatment records.  

After all of the above was completed, the RO issued a 
February 2004 statement of the case (SOC) affirming the 
denial of the claim presently at issue, notice of which was 
issued to the veteran that same month.  The decision and 
notice advised the veteran of the evidence considered and the 
reasons and bases for the denial of his remaining claims.  
The SOC advised the veteran of the regulations governing 
entitlement to service connection for the claims remaining at 
issue, claimed as secondary to undiagnosed illness, the 
result of service in the Persian Gulf.  

The RO's SOC included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the private and VA medical 
evidence of record, including all sources identified by the 
veteran.  

The Board notes that additional treatise medical evidence was 
received at the RO in June 2004, but this evidence is merely 
duplicative of the prior medical treatise evidence-neither 
refer to the veteran's specific clinical case.  No other than 
arguments of the veteran or his representative were received.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claim, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  VCAA requires no 
additional development, and the claim may be decided on the 
basis of the evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, the record contains sufficient medical evidence 
upon which to adjudicate the claim on appeal.  Neither the 
veteran nor his representative have identified additionally 
available medical evidence relevant to the claim that has not 
already been obtained.  A VA examination is not necessary in 
this case.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2003).  

If not shown in service, service connection various 
presumptive diseases such as malignant tumors if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2003).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2003).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2003), by showing that the disease or malady was 
incurred during or aggravated by service, as discussed above.  
See Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 
1994); McGuire v. West, 11 Vet. App. 274, 277 (1998).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  
The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

The veteran asserts that his recent onset angiosarcoma of the 
scalp is due to exposure to the sun while on active duty in 
the South Pacific during World War II.  The Board notes that 
the veteran participated in several Battles and Campaigns 
including Philippine Island, Western Pacific and Southern 
Philippines as an artillery mechanic.  Accordingly, his 
status as a combat veteran is presumed.  

Under 38 U.S.C.A. 1154, the Board also concedes that the 
veteran was exposed to the sun, and its potentially harmful 
ultraviolet rays, while in the service.  

Service medical records are silent for any complaints or 
findings relevant to his scalp, including angiosarcoma of the 
scalp, and his separation examination shows such complaints 
or findings on examination in November 1945.  

The veteran's remote post-service medical evidence is 
similarly negative: Private medical reports of January and 
June 1949 are negative for any skin disorder of the scalp, 
including angiosarcoma of the scalp.  Similarly, VA 
examination reports of April 1951, January 1962, and October 
1982 show no complaints regarding the skin of the scalp area, 
and no pertinent findings on examination, including no 
angiosarcoma of the scalp.  

Rather, the more recent post-service medical evidence of 
record clearly shows initial treatment for a skin disorder of 
the scalp, later diagnosed as angiosarcoma, in January 2002 
while the veteran was apparently part-time residing in South 
West Florida, where his treatment continued into May 2002.  
See Naples, Florida, Day Surgery reports, January and 
February 2002; report of Northern Michigan Hospital, prior 
treatment summary, dated in June 2002.  Upon initial 
admission, the veteran presented with a reddish colored 
lesion of the top of the scalp.  A biopsy resulted in a 
diagnosis of angiosarcoma of the scalp, and the veteran 
underwent an excision of the lesion in February 2002.  

The veteran's treatment continued in Naples, Florida, but his 
postoperative course was complicated by a staff infection.  
He consulted an oncologist in Naples, Florida, who 
recommended he receive radiation therapy, which he underwent 
when he returned to Michigan.  His past medical history is 
significant for radiation therapy for adenocarcinoma of the 
prostate in 1992.   

The veteran has submitted medical treatise evidence 
indicating that angiosarcoma of the scalp is uncommon and 
that risk factors include a history of radiotherapy and 
possibly sun exposure.  See "Multifocal angiosarcoma of the 
scalp: a case report and review of the literature," A. 
Kacker, National Library of Medicine, MCBI, PubMed, Journal 
of Ear Nose Throat, April, 1999 (pages 302-5); "Skin, 
Angriosarcoma of the Scalp: Surgical and Nonsurgical 
Treatment," V.K. Sondak, M.D., December 2001.  

In February 2004, a VA medical opinion was obtained regarding 
the veteran's clinical case.  A review of the veteran's VA 
claims file and documented clinical history was obtained and 
noted in the author's report.  Notation was also made of the 
Kacker article recited above regarding the veteran's theory 
of the case-that his 2002 scalp cancer might be related to 
his sun exposure during W.W.II.  The examiner was of the 
opinion that neither the veteran's prior radiation therapy, 
nor his past exposure to the sun (presumably while in 
service, and not while in Naples, Florida) are as likely as 
not to be related to the veteran's prior service over 60 
years ago.  

The question of whether medical texts are sufficient to 
support a VA claim has been considered by the CAVC, and the 
rule that has evolved is that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case is not 
competent evidence to establish the nexus element of a claim 
of service connection.  See Libertine v. Brown, 9 Vet. App. 
521, 523(1996), Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Sacks v. West, 11 Vet. App. 314 (1998).  With regard 
to two medical treatise article evidence submitted by the 
veteran in this case, neither are specific to the fact of the 
veteran's clinical history.  Accordingly, neither is 
competent to establish a medical nexus to the veteran's prior 
remote military service.  

In finding so, the Board notes that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional."  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) and Mattern v. West, 12 Vet. App. 222, 228 (1999).  
However, in this case, the general medical treatise 
information submitted by the veteran is not supported by any 
medical opinion, but, rather, is contraindicated by the 
February 2004 VA medical opinion statement.  The February 
2004 VA medical opinion weighs against the claim on appeal, 
particularly the veteran's unsubstantiated lay opinion that 
there may be some connection between events separated by 60 
years.  

The veteran is competent to provide evidence of observable 
symptoms, but he is not competent to attribute any symptoms 
to a given cause.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  His assertions that his angiosarcoma of the scalp is 
due to sun exposure in service-but not sun exposure in South 
West Florida-is not probative evidence of a medical nexus to 
his prior honorable service.  While the veteran has argued 
that sun exposure in service resulted in his scalp disorder 
60 years later, a VA physician is of the medical opinion that 
this is not likely (of less than equal likelihood).  Given 
this evidence, the Board is compelled to conclude that a 
preponderance of the evidence is against the claim on appeal.  

As to the other theory initially advanced but apparently not 
pursued by the veteran, the Board notes that the veteran 
previously contended that his angiosarcoma was due to 
ionizing radiation exposure in connection with his duties as 
a member of the American Occupation Forces in Japan.  

The RO sent a letter to him asking that he provide the facts 
and circumstances of such occupation, but he did not respond.  
VA's duty to assist is not a one-way street.  Appellants are 
expected to comply with reasonable requests.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In any event, the veteran 
was never issued the official service decoration denoting 
such service.


The Board's application of pertinent radiation exposure 
criteria discloses that service connection for angiosarcoma 
under 38 C.F.R. § 3.311 is not warranted because the evidence 
establishes that the veteran did not engage in radiation-risk 
activity as defined by VA.  As a result, the evidence 
establishes that he was not exposed to radiation as has been 
alleged.  

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  As the 
Board noted earlier, the veteran has never followed up with 
specific information as to his previously alleged membership 
with American Occupation Forces in Japan.  Application of the 
other provisions referable to radiation exposed veterans is 
not warranted as the veteran previously predicated such 
exposure on the bases of duties associated with American 
forces in Japan.

Simply put, the Board notes that angiosarcoma of the scalp 
was not shown in active service or for many years thereafter, 
muchless disabling to a compensable degree during the first 
post service year.  The probative and competent medical 
evidence of record dissociates angiosarcoma from service on 
any incident therein to include any sun exposure.  As the 
Board noted above, the previous radiation exposure theory 
advanced by the veteran was not pursued and in any event the 
veteran's initially stated theory is not applicable as the 
evidentiary record does not support his claimed status as a 
member of American Occupation Forces in Japan.  The Board 
would note in passing in this regard that verification of 
such claimed status could not be obtained as the veteran 
identified no unit, location, time, etc.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

Entitlement to service connection for angiosarcoma of the 
scalp is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



